Citation Nr: 0531321	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-14 264	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for a pyschiatric 
disability, to include depression, generalized anxiety 
disorder, and post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel


INTRODUCTION

The veteran had active service from January 1955 to March 
1956.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2002 rating decision of the Louisville, 
Kentucky Regional Office (RO) of the Department of Veterans 
Affairs (VA) that denied the veteran's claim for PTSD and 
depression.


FINDINGS OF FACT

1.  A psychiatric disability, to include depression, 
generalized anxiety disorder, and PTSD, was initially 
demonstrated many years after service, and has not been shown 
by competent evidence to be causally related to the veteran's 
active service.

2.  The competent evidence of record establishes that the 
veteran does not have a current psychosis disability that can 
be presumed to be causally related to the veteran's active 
service.

3.  The competent evidence of record establishes that the 
veteran has a current PTSD disability, but it does not show 
the occurrence of an in-service stressor.


CONCLUSION OF LAW

A psychiatric disability, to include depression, generalized 
anxiety disorder, and PTSD, was not incurred in, or 
aggravated by, active service.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 
(2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA 

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).
      
VA satisfied its duty to notify by means of a July 2001 
letter from the agency of original jurisdiction (AOJ) to the 
appellant that was issued prior to the initial AOJ decision.  
The letter informed the appellant of what evidence was 
required to substantiate the claim and of her and VA's 
respective duties for obtaining evidence.  

It is unclear from the record whether in the July 2001 
notification, the appellant was explicitly asked to provide 
"any evidence in [her] possession that pertains" to her 
claim.  See 38 C.F.R. § 3.159(b)(1).  The Board also observes 
that such letter did not inform her of the provisions of 
3.304(f)(3) or the list of alternative sources of evidence 
that can be used to verify personal assault claims.  
Nevertheless, as a practical matter the Board finds that she 
has been notified of the type of evidence that could be 
submitted and the need to provide such evidence.  In this 
regard, the March 2003 Statement of the Case contained the 
complete text of 38 C.F.R. § 3.159(b)(1), which includes the 
notice to provide any evidence in her possession that 
pertains to her claim.  This same SOC also contained the 
complete text of 3.304(f)(3), including the list of 
alternative sources of evidence for verification of personal 
assaults.  Under these circumstances, the Board is satisfied 
that the appellant has been adequately informed of the need 
to submit relevant evidence in her possession, as well as the 
alternate sources of evidence for verification of personal 
assaults, as contained in 38 C.F.R. § 3.304(f)(3).

The Board notes that the veteran's service medical and 
personnel records have been reported as being unavailable 
from the National Personnel Records Center (NPRC). The Board 
is mindful that, in a case such as this, where service 
medical and personnel records are unavailable, there is a 
heightened obligation to explain our findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule. 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992).  While it is 
unfortunate that the veteran's service medical records are 
unavailable, the appeal must be decided on the evidence of 
record and, where possible, the Board's analysis has been 
undertaken with this heightened duty in mind. 

The Board has carefully reviewed the veteran's statements and 
concludes that she has not identified any further evidence 
not already of record.  The Board has also perused the 
medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
veteran's claim.  Based on the foregoing, the Board finds 
that all relevant facts have been properly and sufficiently 
developed in this appeal and no further development is 
required to comply with the duty to assist the veteran in 
developing the facts pertinent to her claim.  Essentially, 
all available evidence that could substantiate the claim has 
been obtained.

Legal Criteria and Analysis

1.  Direct Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2005).

Present disability resulting from disease or injury in 
service is required to establish entitlement to service 
connection.  Degmetich v. Brown, 104 F. 3d 1328 (Fed. Cir. 
1997).  To establish service connection for a disability, 
there must be competent evidence of a current disability 
(medical diagnosis), of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence), and 
of a nexus between the in-service injury or disease and the 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet. App. 498, 507 (1995).

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d)(2005).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946 and a psychosis becomes manifest to a 
degree of 10 percent or more within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in or aggravated by service, even 
though there is no evidence of such disease during the period 
of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309 (2005).  

1.  Pyschiatric Disability Other Than PTSD

The veteran contends that service connection is warranted for 
a psychiatric disability, to include depression and 
generalized anxiety disorder.  As noted above, in order to 
establish service connection on a direct basis, the veteran 
must provide evidence of a current disability, and in-service 
injury or disease, and a nexus between the current disability 
and in-service injury or disease.  The Board finds that the 
clinical evidence of record establishes that the veteran has 
current depression and generalized anxiety disorder.  In this 
regard, the record reflects that the veteran has complained 
of, and sought treatment for depression/depressive 
disorder/dysthymia and generalized anxiety disorder since 
January 1973.  However, the Board observes that the record 
does not reflect that such disabilities had their onset in-
service.  The Board recognizes that the veteran's service 
medical records, which perhaps could have documented the 
onset of such disabilities, have been reported to be 
unavailable.  However, the veteran was provided the 
opportunity to submit alternate forms of evidence to show 
that her depression and/or generalized anxiety disorder began 
in service, but to date no such corroborating documentation 
has been associated with the veteran's claims file.  In the 
absence of demonstration of continuity of symptomatology, the 
initial demonstration of current disability years after 
service is too remote from service to be reasonably related 
to service.  

Further, the record does not demonstrate, and the veteran 
does not contend, that her depression disability was incurred 
while she was "engaged in combat with the enemy."  See 
VAOPGCPREC 12-99.  Therefore, the relaxed burden regarding an 
in-service incurrence of any injury is not applicable, and 
the veteran's statements, alone, regarding the onset of her 
pyschiatric disability are not sufficient.  Therefore, the 
Board finds that the veteran is not entitled to a grant of 
service connection for a psychiatric disability, to include 
depression and generalized anxiety disorder, on a direct 
basis.

The Board notes that the veteran could be entitled to service 
connection on a presumptive basis if there is evidence that 
psychosis was demonstrated within one year of separation from 
service.  However, the Board notes that there is no evidence 
of record that establishes that psychosis was demonstrated 
within one year of separation from service or that the 
veteran, in fact, has a current psychosis disability.  Thus, 
the Board concludes that the veteran is also not entitled to 
a grant of service connection for a psychiatric disability, 
to include depression and generalized anxiety disorder, on a 
presumptive basis.

Thus, despite the veteran's assertions, the Board finds that 
the negative evidence of record is of greater probative value 
than the veteran's statements in support of her claim.  The 
Board has considered the doctrine of giving the benefit of 
the doubt to the veteran, under 38 U.S.C.A. § 5107 (West 
2002), and 38 C.F.R. § 3.102 (2005), but does not find that 
the evidence is of such approximate balance as to warrant its 
application.  Accordingly, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a pyschiatric disability, to 
include depression and generalized anxiety disorder.
2.  PTSD

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f). 

With regard to the claimed stressor involving allegations of 
personal assault, VA recognizes that veterans claiming 
service connection for disability due to an in-service 
personal assault face unique problems documenting their 
claims. Personal assault is an event of human design that 
threatens or inflicts harm. Although these incidents are most 
often thought of as involving female veterans, male veterans 
may also be involved.  These incidents are often violent and 
may lead to the development of PTSD secondary to personal 
assault.  VA ADJUDICATION PROCEDURE MANUAL M21-1, Part III, 
5.14 (April 30, 1999) (hereinafter M21-1).  Because assault 
is an extremely personal and sensitive issue, many incidents 
of personal assault are not officially reported, and victims 
of this type of in-service trauma may find it difficult to 
produce evidence to support the occurrence of the stressor. 
Therefore, alternative evidence must be sought.  See also YR 
v. West, 11 Vet. App. 393 (1998) (5.14 is a substantive rule 
and the equivalent of a VA regulation).

With respect to claims involving personal assault, all 
available evidence must be carefully evaluated.  If the 
military records do not document that a personal assault 
occurred, alternative evidence might still establish an in- 
service stressful incident.  Behavior changes that occurred 
at the time of the incident may indicate the occurrence of an 
in-service stressor.  Examples of behavior changes that might 
indicate a stressor are (but are not limited to): (a) visits 
to a medical or counseling clinic or dispensary without a 
specific diagnosis or specific ailment; (b) sudden requests 
that the veteran's military occupational series or duty 
assignment be changed without other justification; (c) lay 
statements indicating increased use or abuse of leave without 
an apparent reason such as family obligations or family 
illness; (d) changes in performance and performance 
evaluations; (e) lay statements describing episodes of 
depression, panic attacks, or anxiety but no identifiable 
reasons for the episodes; (f) increased or decreased use of 
prescription medications; (g) increased use of over-the- 
counter medications; (h) evidence of substance abuse such as 
alcohol or drugs; (i) increased disregard for military or 
civilian authority; (j) obsessive behavior such as overeating 
or undereating; (k) pregnancy tests around the time of the 
incident; (l) increased interest in tests for HIV or sexually 
transmitted diseases; (m) unexplained economic or social 
behavior changes; (n) treatment for physical injuries around 
the time of the claimed trauma but not reported as a result 
of the trauma; and (o) breakup of a primary relationship.  
M21-1, Part III, 5.14(7).  In personal assault claims, 
secondary evidence may need interpretation by a clinician, 
especially if it involves behavior changes.  Evidence that 
documents such behavior changes may require interpretation in 
relationship to the medical diagnosis by a VA 
neuropsychiatric physician.  M21-1, Part III, 5.14(8).

In adjudicating a claim for service connection for PTSD, the 
evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  If it is determined 
through military citation or other supportive evidence that a 
veteran engaged in combat with the enemy, and the claimed 
stressors are related to combat, the veteran's lay testimony 
regarding the reported stressors must be accepted as 
conclusive evidence as to their actual occurrence and no 
further development or corroborative evidence will be 
necessary, provided that the testimony is found to be 
satisfactory, that is, not contradicted by service records, 
and "consistent with the circumstances, conditions, or 
hardships of such service."  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d),(f) (2005); Doran v. Brown, 6 
Vet. App. 283, 289 (1994).

However, if it is determined that a veteran did not engage in 
combat with the enemy, or the claimed stressor is not related 
to combat, the veteran's lay testimony alone will not be 
enough to establish the occurrence of the alleged stressor.  
In such cases, the record must contain service records or 
other corroborative evidence that substantiates or verifies 
the veteran's testimony or statements as to the occurrence of 
the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 
98 (1993).

The veteran asserts that service connection is warranted for 
PTSD.  Specifically, she alleges that while in service, an 
officer at Ft. Bragg, North Carolina assaulted her and that 
her husband physically abused her.  

As noted above, the veteran does not contend and the 
objective evidence of record does not demonstrate that she 
"engaged in combat with the enemy."  Therefore, because her 
reported stressors are not related to combat, her lay 
statements alone are not enough to establish the occurrence 
of the alleged stressors, to include the description of the 
personal assault that occurred at Fort Bragg or the accounts 
of physical abuse by her husband.

The Board again notes that the alleged stressors concerning 
the personal assault by the Army officer and her husband are 
not subject to the usual methods of corroboration and the 
Board has examined these allegations in consideration of the 
criteria used in an attempt to verify such stressors.

However, after a review of the evidence, the Board finds that 
there is no credible evidence of record that shows that the 
veteran's alleged stressors of personal assault actually 
occurred as required under 38 C.F.R. § 3.304(f).  The Board 
again notes 
that the veteran's service medical and personnel records, 
which could have possibly
corroborated the veteran's statements as to the occurrence of 
her in-service personal assaults, have been reported as being 
destroyed in a fire.  However, the veteran was provided the 
opportunity to submit alternate forms of evidence as to show 
that she was a victim of personal assaults while in service, 
but there is no corroborating documentation in the record to 
support her contentions. 

The Board observes that the record does contain evidence (the 
November 1969 divorce degree, a July 1973 VA outpatient 
treatment record, an October 1973 private hospitalization 
record, and statements by the veteran's daughters) that the 
veteran was abused by her ex-husband.  However, this evidence 
does not demonstrate that such abuse occurred while she was 
in service.  Consequently, the Board finds that this evidence 
is not competent, probative evidence that verifies the 
occurrence of in-service personal assaults by her husband.

The Board observes that since August 2000, the veteran has 
been diagnosed with PTSD, which VA examiners have associated 
with her alleged in-service personal assaults.  However, the 
Board finds that as the record does not verify the occurrence 
of the in-service personal assaults, that such opinions are 
not competent, probative medical evidence.  It has long been 
established that the Board is not required to accept doctors' 
opinions that are based upon the appellant's recitation of 
medical history, as was the basis for the opinions provided 
here.  See Owens v. Brown, 7 Vet. App. 429 (1995); Elkins v. 
Brown, 5 Vet. App. 474 (1993); Swann v. Brown, 5 Vet. App. 
229 (1993).  Moreover, it is significant to point out that in 
a March 2003 VA PTSD compensation and pension report, a VA 
examiner, after an evaluation of the veteran and noting that 
he had reviewed her claims file and that her service medical 
records were unavailable, opined that the veteran did not 
currently meet the criteria for PTSD, but instead had 
generalized anxiety disorder and a cluster B personality 
disorder.  Therefore, the Board finds that the evidence of 
record does not demonstrate that the veteran has a current 
PTSD disability that is related to verified personal in-
service assaults.

In conclusion, although the veteran is competent to attest to 
matters susceptible to lay observation, as a lay person, she 
is not competent to provide an opinion requiring medical 
expertise, such as an opinion that she has PTSD that is 
etiologically related to the stressors that she claimed 
occurred during service.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992). The Board finds that the evidence of 
record is not sufficient to establish that the alleged 
stressors of personal assaults occurred during the veteran's 
active duty service.  Thus, the Board finds that these 
reported stressors are not supported by the evidence.  
Accordingly, the preponderance of the evidence is against 
service connection for PTSD.  




ORDER

Entitlement to service connection for a pyschiatric 
disability, to include depression, generalized anxiety 
disorder, and post-traumatic stress disorder, is denied.



	
                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


